DYKMAN, P.J.
(dissenting). When we heard oral arguments in this case, we considered two issues raised by the guardian ad litem. These issues were whether: (1) the trial court erred in limiting the scope of her duties; and (2) a guardian ad litem has independent authority to assert or waive the psychologist/patient privilege on behalf of a minor child.1 We have now enacted some new rules for district attorneys to follow, and we have reversed the trial court on a matter not appealed and without a brief from the district attorney whose actions the majority now disapproves. I conclude that a guardian ad litem may not participate in the prosecution of a crime, but that is not what the guardian ad litem seeks. The following is my solution to the problems in this case.
*637The issues in this case arose when the trial court recognized that it was being asked to review a minor's health care records to determine whether a defendant accused of sexually assaulting the minor was entitled to the records. Our decision in State v. Shiffra, 175 Wis. 2d 600, 499 N.W.2d 719 (Ct. App. 1993), requires the trial court to determine whether the victim of the alleged assault would permit the trial court to make an in camera inspection of the records to determine whether they would prove exculpatory to the defendant. But unlike in Shiffra, the victim in this case was a minor, albeit fifteen years old. Minors are under some disabilities, so the trial court appointed a guardian ad litem to assist the minor in deciding whether to permit the in camera inspection. The guardian ad litem asked the court to go back to an earlier stage of the Shiffra analysis and permit her to contest the district attorney's stipulation that the defendant was entitled to have the judge make the in camera inspection. The court denied the guardian ad litem's request, concluding that she lacked standing to make the request. I believe the first issue is whether the trial court erred in denying the guardian ad litem's request.
This case is not as difficult as the proceedings would suggest. Were the victim an adult, she would have standing to affect the prosecution of the case by agreeing or refusing to the release of her records for an in camera inspection. That is what Shiffra holds. It is only a slight extension of Shiffra to conclude that a crime victim whose health care records are sought has standing to complain that a defendant does not meet the Shiffra requirements for the in camera inspection. The victim is not engaging in the prosecution of the defendant by asserting that his or her health care records do not belong in court in the first place.
*638Persons other than the prosecutor have been granted standing in a criminal case. State v. Iglesias, 185 Wis. 2d 117, 132-33, 517 N.W.2d 175, 180 (1994). In Iglesias, the supreme court had "absolutely no difficulty" in concluding that persons who had signed bail bonds for a defendant had standing to attack a statute that permitted the forfeiture of their bonds. The court determined that the non-parties had "sharply defined personal stakes in the matter" and that the "law of standing is not to be construed narrowly or restrictively." Iglesias, 185 Wis. 2d at 132-33, 517 N.W.2d at 180. One can hardly think of a more "personal stake" than in the release of one's medical records. I would permit a crime victim to assert the irrelevancy of his or her medical records in a criminal proceeding if the State does not do so. The question then becomes what a trial court should do when the victim is a minor.
Not all minors are near the age of majority, and some minor victims have the misfortune of being assaulted by their parents or guardians. There must be a procedure which allows a disinterested person to make a Shiffra decision for a minor whose judgment is unreliable. This person may be the minor's parents, but trial courts should have the option to appoint another where a question of coercion or conflict of interest arises. The job of determining whether the minor is capable of understanding Shiffra's requirements and of making a free and understanding decision should fall to a guardian ad litem appointed, as here, by the trial court. And if, as I have concluded, an adult has standing to require a preliminary showing as to the relevancy of his or her medical records, a minor should also have that right, which should be exercised by the guardian ad litem.
*639However, that does not answer the difficult question. Who, if anyone, should be allowed to substitute their judgment for the judgment of the minor in exercising Shiffra choices, and under what circumstances should this be permitted? In some respects, an answer to this question is an exercise in futility, for this is a dissent, and dissents are what the law is not. Still, the first question is whether a guardian ad litem may make a Shiffra decision for, and perhaps despite, the wishes of the minor. A guardian ad litem is an attorney appointed to represent a minor in court. Section 757.48, Stats. There are a variety of statutes that provide for guardians ad litem in specific circumstances. See § 938.235, Stats., (guardian ad litem appointed in Juvenile Justice Code proceedings). Generally, a guardian ad litem is an advocate for the best interests of the person for whom he or she is appointed. See § 48.235(3), Stats., (duties and responsibilities of guardian ad litem). But advocating for a person's best interests is by no means the same as making a decision for that person. For the latter, guardianships can be established. See § 880.03, Stats., (guardian may be appointed for a minor).
Were I writing for the majority, I would conclude that generally, under Shiffra, a guardian ad litem should be appointed when a minor victim is presented with Shiffra choices.2 After consulting with the minor, the minor's parents, and others with relevant information, the guardian ad litem should inform the court either that he or she is satisfied that the minor can *640make a free and informed Shiffra choice, or that the guardian ad litem is not satisfied. If the former, the minor can make the choice, and the guardian ad litem is discharged. If the latter, the court should appoint a guardian for the minor. Perhaps the guardian ad litem could be appointed as guardian. Perhaps a temporary guardianship for the sole purpose of exercising the minor's Shiffra choices would suffice. The guardianship should not be immediately terminated after the choice has been made because further assistance may be necessary; instead, the guardianship should be terminated when the underlying criminal proceedings have concluded.
Thus, were I writing for the majority, I would conclude that the guardian ad litem had standing to ask the trial court to hold an initial Shiffra hearing, and to appear at that hearing and advocate for the best interests of Jessica. Her further duties would depend upon the outcome of that hearing, and would be as I have outlined above. I therefore respectfully dissent.

 I take this language directly from the guardian ad litem's brief. These are the only issues the guardian ad litem raises.


 The guardian ad litem suggests that Shiffra might be reconsidered. Perhaps, but not by this court. We have been told that we do not have the power to reverse, modify or withdraw language from our published opinions. Cook v. Cook, 208 Wis. 2d 166, 189-90, 560 N.W.2d 246, 256 (1997).